The opinion of the court was delivered by
Royce, J.
This case is brought here on exceptions to the charge of the judge. The charge, in substance, was, that if the plaintiff owned the paper in question, and it was of any value, he was entitled to recover such value with the interest; but if he did not own it, or if it was of no value, he could not recover. Under this charge the jury returned a verdict for the defendant.
The case would seem to be of such trifling importance, that a new trial would probably be refused upon motion or petition. But it has long been settled,, that when a case is brought into this court by exceptions, we are to treat it as we should upon ,a formal writ of error. It is therefore- our duty to determine the correctness of the charge, as applicable to the case stated' in the bill of exceptions.
If it was intended to leave the jury at liberty to find a title to the paper in the defendant,, or any third person,, the charge was errone*699ous, on the ground that nothing appears in the case which tends at all to show any such title. Binney v. Martin, 3 Vt. 236. The circumstances, under which the defendant obtained possession of the paper, go directly to negative any rightful claim on his part. It must have belonged to the plaintiff, if it was susceptible of legal ownership; for he had not abandoned it as worthless, nor was any other person entitled to it. That it might be the subject of property admits of no doubt. And if the jury were left at liberty to decide otherwise, they were entrusted with a question of strict law not proper for their consideration. It follows that upon the subject of title to the paper the charge was erroneous.
It is urged that the question as to the value of the paper was one of fact merely, and that the verdict has therefore conclusively negatived the plaintiff’s cause of action. And as the attention of the jury was properly directed to those considerations which tended to show the importance and value of the paper to the plaintiff, I should be willing to acquiesce in this conclusion, were it certain upon the record that the verdict was predicated upon the want of value. But since a supposed want of title in the plaintiff may alone have determined the issue against him, the judgment of the county court must upon that ground, if no other, be reversed. I should add, however, that the court would be disposed to hold, as matter of strict right, that whatever is the subject of exclusive legal ownership, and is lawfully possessed and claimed by any one as property, should be deemed to possess value sufficient, at least, to support a legal vindication of the party’s right.
Judgment reversed.